Judgment unanimously modified on the law and as modified affirmed and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: The People agree with defendant that the sentence imposed was more severe than that bargained for in the plea agreement. We modify the judgment, therefore, by vacating the sentence and remit the matter to the sentencing court to impose the sentence promised or to afford defendant the opportunity to withdraw his plea (see, People v Lefler, 193 AD2d 1143). (Appeal from Judgment of Onondaga County Court, Mulroy, J.— Criminal Sale Controlled Substance, 2nd Degree.) Present— Green, J. P., Pine, Fallon, Callahan and Davis, JJ.